 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7   _______________________________________
                                            )
 8   LOCALS 302 AND 612 OF THE              )
     INTERNATIONAL UNION OF OPERATING )                        Case No. MC19-0059RSL
 9   ENGINEERS CONSTRUCTION INDUSTRY )
     HEALTH AND SECURITY FUND, et al.,      )
10                                          )
                           Plaintiffs,      )
11              v.                          )
                                            )                  ORDER DECLINING TO ENTER
12   BIANCHI, LLC,                          )                  JUDGMENT
                                            )
13                         Defendant,       )
                v.                          )
14                                          )
     CADMAN MATERIALS, INC.,                )
15                                          )
                           Garnishee.       )
16   _______________________________________)
17
            This matter comes before the Court on plaintiffs’ proposed judgment on the garnishee’s
18
     answer. The record shows that plaintiffs attempted to serve defendant/judgment debtor, Bianchi,
19
     LLC, by certified mail, but service was unsuccessful. A review of the Secretary of State’s on-
20
     line records shows that plaintiffs utilized an incorrect address for service.
21
            The Court declines to enter judgment in these circumstances. Plaintiffs shall have thirty
22
     days from the date of this Order in which to properly serve defendant/judgment debtor and to
23
     renew its request for entry of judgment. If a timely request is not filed, the writ of garnishment
24
     will be vacated.
25
26


     ORDER DECLINING TO ENTER JUDGMENT
 1         Dated this 17th day of July, 2019.
 2
 3
                                                A
                                                Robert S. Lasnik
 4                                              United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     ORDER DECLINING TO ENTER JUDGMENT               -2-
